Citation Nr: 1144667	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  07-34 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of cold injuries of the left lower extremity.

2.  Entitlement to service connection for residuals of cold injuries of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from November 1951 to December 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the benefits sought.  

The Board remanded the case in May 2010 for further development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against a finding of any residuals of cold injuries of the left lower extremity related to service or service-connected disability.

2.  The preponderance of the competent evidence is against a finding of any residuals of cold injuries of the right lower extremity related to service or service-connected disability.


CONCLUSIONS OF LAW

1.  Residuals of cold injuries of the left lower extremity was not incurred in or aggravated during military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Residuals of cold injuries of the right lower extremity was not incurred in or aggravated during military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove these claims.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently vacated the previous decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

VA notified the Veteran of the information and evidence needed to substantiate and complete a claim by way of letters dated in April 2007, March 2008, and May 2010.  These documents in combination provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO informed the Veteran of the specific criteria to substantiate his claims for service connection.  

The RO has provided adequate notice of how effective dates are assigned and the claim was readjudicated most recently in an October 2010 supplemental statement of the case.  To the extent the Veteran did not receive full notice prior to the initial decision, after pertinent notice was provided he was afforded a meaningful opportunity to participate in the adjudication of the claims on appeal.  

The claimant was provided the opportunity to present pertinent evidence.  The record contains service treatment records, and records of medical treatment received from VA and privately.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  

VA examined the medical history of the Veteran's claimed residuals of cold injuries of the left and right lower extremities, for compensation purposes addressing the service connection claims.  Findings from the examination reports and opinions are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was also provided with an opportunity to present testimony on appeal before a Veterans Law Judge but he declined.   

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Entitlement to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In the Veteran's October 2006 application he stated that he had had frostbite during his Army service in Korea in 1952 and 1953.  He asserted that the in-service frostbite resulted in gangrene of his left foot in July 2006 for which he was admitted to the VA Medical Center in Salem at that time and underwent below knee amputation.  He has similarly linked his 2009 below the knee amputation of the right lower extremity, and antecedent condition, to frostbite during service in Korea

Service treatment records show no indication of any cold injury involving the left or right lower extremity.  A February 1952 service treatment record noted treatment for a sprained ankle.  Other than that, the service treatment records contain no medical evidence pertaining to a lower extremity problem and there are no service treatment records referable to any cold injury of the left or right lower extremity.  

The report of a May 1959 VA examination shows that the Veteran did not report any complaints referable to cold injury or to the left or right lower extremities other than as to a left knee problem that the Veteran associated with a shrapnel wound in service.  On examination at that time the examiner diagnosed in part, cicatrice (scar) of skin due to trauma, left thigh.  There were no findings or diagnosis of any cold injury or residual of cold injury.

VA hospital treatment records show that the Veteran underwent below the knee amputations on the left in 2006 and on the right in 2009.  The VA medical records of treatment before and after the amputations link the Veteran's left and right lower extremity conditions resulting in the amputations to the Veteran's diagnosed diabetes mellitus.  None of these treatment records link the etiology of any left or right lower extremity condition to the Veteran's reported cold injuries in service.  There are no medical records containing findings or diagnosis referable to any residuals of a cold injury in service.  

In statements received from the Veteran and his wife in September 2007, they stated essentially that the Veteran had problems with both legs since being exposed to extreme cold weather in Korea during the Korean Conflict.  

The report of an October 2010 VA examination shows that the Veteran reported that while serving in Korea including during various battles, he wore leather boots with no lining, and that on three occasions his feet turned green and red and were too painful to walk.  The report contains a medical history in which the examiner stated that there was no history of cold related hospitalization or surgery, cold related trauma, or cold related neoplasm.  The examiner further stated that there was no history of: other cold injury; amputations related to cold injury; other tissue loss; Raynaud's phenomenon; or hyperhidrosis.  The examiner stated that the Veteran did have a significant history of gas gangrene of the left heel resulting in osteomyelitis and non healing ulcer from trauma resulting in left below the knee amputation, and peripheral vascular disease that was secondary to diabetes mellitus type 2 and resulting in right foot osteomyelitis and right below the knee amputation.

After examination the report contains a diagnosis of bilateral below the knee amputations secondary to diabetes mellitus complicated by osteomyelitis and peripheral vascular disease unrelated to cold weather injury.  The examiner opined that the bilateral below the knee amputations secondary to diabetes mellitus complicated by osteomyelitis and peripheral vascular disease were not caused by or a result of cold injuries in service.  

The examiner based that opinion on the following rationale.  First, the Veteran's service in Korea and exposure to severe cold was not questioned; however, by the Veteran's report, he did not receive medical care for cold related injury once he was in a position to request such care, or when he returned to the United States, or after discharge.  Second, there was no record of complaints of any cold related injuries on discharge or of treatment by private providers.  Though a 1980 discharge summary report of unrelated treatment mentions the Veteran feeling cold, there was no indication the Veteran sought treatment for that.  

In summary, the examiner opined that the amputations resulted from cellulitis and gas gangrene as a complication of vascular disease and peripheral neuropathy secondary to multiple risk factors including a long history of poorly controlled diabetes and a past history of tobacco use with trauma to the left heel in 2006, resulting in infection leading to the amputation; and were not residuals of an apparently resolved cold injury from the remote past.

In July 2011 the Board requested a medical expert opinion from the Veteran's Health Administration (VHA), which in response provided such opinion in August 2011.  The medical expert physician reviewed the Veteran's medical record history and opined that it was not likely that the bilateral below the knee amputations were caused by or a result of cold exposure in the Korean War.  As rationale for the opinion, the physician noted that the Veteran's report that he had cold related symptoms in both lower extremities since service could be from different etiologies.  The physician opined that the cold sensation reported in 1980 was due to the Veteran's then mild chronic obstructive pulmonary disease (COPD), due to hypoxemia that can lead to a sensation of cold extremities.  The physician opined that it was not likely that the inservice cold exposure increased the likelihood that he developed diabetes mellitus, because the pathophysiology of diabetes has to do with insulin production and was not related to cold exposure in the extremities.  

The physician also opined that it was not likely that the in-service cold exposure increased the likelihood the Veteran would develop osteomyelitis or peripheral vascular disease, because if so, he should have developed these conditions soon after the cold exposure occurred.  He observed that the osteomyelitis and peripheral vascular disease was documented as having developed some 50 years after the in-service cold exposure.  The physician noted there were normal findings in 1953, 1959, and 1980 as to peripheral vascular disease.  The physician concluded that it was not likely that the cold exposure in service increased the likelihood the Veteran would require below the knee amputations and that these amputations were due to the peripheral vascular disease that were likely due to the diabetes mellitus.  The peripheral vascular disease lead to the inability to resolve the infections (osteomyelitis, gangrene) in the feet due to inadequate tissue perfusion, thereby leading to the amputations to prevent the spread of the infection up the body.  

In summary, the clinical evidence on file shows that during service there was no indication in the service treatment records or otherwise of any cold injury or other lower extremity problems referable to the claimed residuals of cold injuries of the left and right lower extremities.  The medical evidence shows that VA treatment providers have diagnosed the Veteran's diabetes mellitus type 2 as the etiological agent resulting in the Veteran's left and right lower extremity conditions ultimately resulting in left and right below the knee amputations in 2006 and 2007.

As discussed above, after VA examination in October 2010, and after review of the medical record in August 2011 by a VHA medical expert, both examiners opined that the Veteran's bilateral lower extremities' chronic conditions ultimately resulting in left and right below the knee amputations were related to his diabetes mellitus and not likely the result of the Veteran's report of cold injuries in service.

No post-service treatment record contains evidence linking any current chronic left or right lower extremity condition to service.  There is no medical evidence that the Veteran became disabled as a result of a disease or injury incurred or aggravated in service.  The only medical opinions on this matter are counter to this claim.

Here, the issue of the etiology of the Veteran's right and left lower extremity disabilities is beyond the competency of a lay person because it requires medical knowledge and training.  Thus, in the absence of any medical evidence linking to service the claimed residuals of cold injuries of the left or right lower extremity disorders, service connection is not warranted.  Stefl.  In this case, there is no medical evidence linking the diagnosed bilateral lower extremity pathologies to his service as residuals of cold injuries.  

In reaching these determinations, the Board does not question the Veteran's sincerity that he had cold injuries in service that resulted in right and left lower extremity conditions ultimately resulting in below the knee amputations on both sides.  As a lay person, however, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions as such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (2010) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, the Board finds the opinions given by the October 2010 VA examiner and the August 2011 VHA medical expert are more probative than the Veteran's statements on any continuity of symptoms as a basis for entitlement to service connection.  Thus, the Board finds that the preponderance of the evidence is against the claims on appeal.  Therefore, based on the foregoing, service connection must be denied for residuals of cold injuries of the left lower extremity, and for residuals of cold injuries of the right lower extremity.


ORDER

Service connection for residuals of cold injuries of the left lower extremity is denied.

Service connection for residuals of cold injuries of the right lower extremity is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


